Ellington, Chief Judge.
The parties filed a consent motion, moving this Court to remand the instant case to the State Board of Workers’ Compensation so that the parties may seek the Board’s approval of a settlement agreement, pursuant to OCGA § 34-9-15.
The parties having agreed upon a compromise of the pending cause [of action], and to carry it out, it being necessary to have the judgment of the superior court affirming the award of the State Board of Workers’ Compensation reversed and the case remanded to the State Board of Workers’ Compensation for the purpose of effecting the settlement agreed on, and the parties having consented to this act by agreement filed, this [C]ourt, without looking into the record, will reverse the judgment of the court below so as to carry out the compromise. It is so ordered. The trial court is directed to remand this case to the State Board of Workers’ Compensation for the purpose of perfecting the settlement.
*316Decided March 12, 2013.
Speed, Seta & Waters, Eric L. Trivett, Anthony A. Adkins, for appellants.
Larry N. Hollington, for appellee.
(Citation and punctuation omitted.) Rakestraw v. Arkansas Best Corp., 171 Ga. App. 364 (320 SE2d 639) (1984).

Judgment reversed.


Phipps, P. J., and Branch, J., concur.